Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of January     , 2012, by and
between DCT Industrial Trust Inc. with its principal place of business at 518
17th Street, Suite 800, Denver, Colorado 80202 (the “Company”), and Neil Doyle,
residing at the address set forth on the signature page hereof (the
“Executive”).

WHEREAS, the Company wishes to continue to employ the Executive, and the
Executive wishes to accept such offer, on the terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for a term commencing on July 1, 2012 and continuing
through June 30, 2015, unless sooner terminated in accordance with the
provisions of Section 4 or Section 5 (the period during which the Executive is
employed hereunder being hereinafter referred to as the “Term”).

2. Duties. During the Term, the Executive shall be employed by the Company as
Managing Director, Central Region, and, as such, the Executive shall faithfully
perform for the Company the duties of such office and shall perform such other
duties of an executive, managerial or administrative nature, which are
consistent with such office, as shall be specified and designated from time to
time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer. The Executive shall devote substantially all of his business
time and effort to the performance of his duties hereunder; provided, however,
that the Executive may engage in civic or charitable activities, provided that
such activities do not interfere with the Executive’s performance of his duties
hereunder or violate this Agreement.

3. Compensation.

3.1 Salary. Effective as of July 1, 2012 and continuing through the Term, the
Company shall pay the Executive an initial salary at the rate of $250,000 per
annum (the “Annual Salary”), in accordance with the customary payroll practices
of the Company applicable to senior executives (but, in no event, less
frequently than monthly). The Board, or committee thereof, may provide for such
increases in the Annual Salary as it may in its discretion deem appropriate;
provided that in no event shall the Annual Salary be decreased.

3.2 Bonus. During the Term, in addition to the Annual Salary, for each fiscal
year of the Company ending during the Term, the Executive shall be eligible to
receive an annual cash bonus. The target annual cash bonus for each fiscal year
of the Company ending during the Term shall be at least equal to $150,000;
provided that the amount of the actual cash bonus paid (which may be more or
less than the target amount and will be prorated to the extent that the
Executive was not employed by the Company in the capacity set forth in Section 2
above for any entire fiscal year period during the Term) shall be determined by
the Company, in its sole discretion, based on such factors relating to the
performance of the Executive or the Company as it deems relevant. Each cash
bonus payment under this Section 3.2 shall be made in a single lump sum within
two and one-half (2 1/2) months following the end of the fiscal year of the
Company in which such bonus is earned. By way of illustration (but not
limitation) of the



--------------------------------------------------------------------------------

manner in which the preceding sentence operates, if the Executive earns a bonus
for fiscal year 2012, then the cash bonus payment must be paid in a single lump
sum between January 1, 2013 and March 15, 2013. Notwithstanding the foregoing to
the contrary, for calendar year 2012, you will be guaranteed a minimum bonus
payment of $150,000 which payment will be prorated for the partial year worked.

3.3 Long-Term Incentive Awards. During the Term, in addition to the Annual
Salary and cash bonus, the Executive shall be eligible to receive annual equity
awards under the Company’s Second Amended and Restated 2006 Long-Term Incentive
Plan (as amended and supplemented from time to time, the “LTIP”) or other
equity-based plan as in effect from time to time that is materially comparable
in the aggregate to the LTIP. The target value of the annual equity awards for
each fiscal year of the Company ending during the Term shall be at least equal
to $250,000; provided that the value of the actual equity awards granted (which
may be more or less than the target value and will be prorated to the extent
that the Executive was not employed by the Company in the capacity set forth in
Section 2 above for any entire fiscal year period during the Term) shall be
determined by the Company, in its sole discretion, based on such factors
relating to the performance of the Executive or the Company as it deems
relevant. Grants of annual equity awards under this Section 3.3 shall be made
within two and one-half (2 1/2) months following the end of the fiscal year of
the Company to which such awards relate. Annual equity awards granted shall vest
in equal annual installments over no more than five years, and the vesting
period for any grant made during the Term will begin on January 1 of the year in
which such grant is made. Any grants which are financially equivalent to
restricted stock (e.g., restricted stock units or phantom units), other than
those that remain subject to performance-based vesting hurdles, shall be
accompanied by the grant of dividend equivalent rights. The Executive shall also
be eligible to participate in any multi-year equity award programs established
by the Company for senior executives. The Company will have the right to
determine, in its sole discretion, the terms of any such programs or the
Executive’s award thereunder.

3.4 Initial Equity Grant. As of the first day of the Term, the Executive shall
receive under the LTIP a number of shares of common stock of the Company (or
equivalent full-value awards, such as LTIP Units in DCT Industrial Operating
Partnership LP) equal to $250,000 divided by the closing price of the common
stock of the Company on the New York Stock Exchange on such day. Such shares (or
equivalent full-value awards) shall vest 25% on the day immediately preceding
the third anniversary of the first day of the Term, an additional 25% shall vest
on the day immediately preceding the fourth anniversary of the first day of the
Term, and the remaining 50% shall vest on the day immediately preceding the
fifth anniversary of the first day of the Term, and will otherwise be subject to
the terms of the LTIP and the definitive documentation governing the grant. All
of such shares (or equivalent full-value awards) will be accompanied by the
grant of dividend equivalent rights (which, in the case of LTIP Units, will be
in the form of distributions from the DCT Industrial Operating Partnership LP)
that will entitle the Executive to current payment of dividend equivalents as
long as such shares or equivalent full-value awards are outstanding regardless
of whether such shares or equivalent full-value awards are vested.

3.5 Benefits—In General. Except with respect to benefits of a type otherwise
provided for under Section 3.6, the Executive shall be entitled during the Term
to participate in



--------------------------------------------------------------------------------

any group life, hospitalization or disability insurance plans, health programs,
retirement plans, fringe benefit programs and similar benefits that are
available to other senior executives of the Company generally, on the same terms
as such other executives, in each case to the extent that the Executive is
eligible under the terms of such plans or programs.

3.6 Specific Benefits. Without limiting the generality of Section 3.5, the
Company shall make available to the Executive vacation of four weeks per year
which vacation days may accrue subject to the Company policy regarding vacation
accruals.

3.7 Expenses. The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of-pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the Term in the performance of the
Executive’s services under this Agreement (including, without limitation, with
respect to use of a mobile phone, use of a blackberry, and entertainment costs);
provided that the Executive submits reasonable proof of such expenses within the
period provided by the Company for expense reimbursements to its senior
executives generally, with the properly completed forms as prescribed from time
to time by the Company. In addition, the Executive shall be entitled to
reasonable reimbursement for travel, according to the Company’s policy.

3.8 Indemnification and Directors and Officers Liability Insurance. The
Executive shall be indemnified, and shall have his legal expenses in connection
with regulatory or other legal proceedings advanced to him, by the Company in
connection with his performance of services hereunder, if and as applicable, on
terms and conditions no less favorable to the Executive than those that apply to
any other senior executives of the Company. The Company shall cause the
Executive to be covered by directors and officers liability insurance with such
coverage to be no less favorable to him than the coverage then being provided to
any other senior executive of the Company.

3.9 Timing of Expense Reimbursement. All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement must be provided by the Company
or incurred by the Executive during the time periods set forth in the Agreement.
All reimbursements shall be paid as soon as administratively practicable, but in
no event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company under this Agreement to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this
Section 4. If the Executive becomes disabled by virtue of ill health or other
disability and is unable to perform substantially and continuously the duties
assigned to him for more than 180 consecutive or non-consecutive days out of any
consecutive 12-month period in the reasonable opinion of a qualified physician
chosen by the Company and reasonably acceptable to the Executive (the foregoing
circumstance being referred to below as a “Disability”), the Company shall have
the right, to the extent permitted by law, to terminate the



--------------------------------------------------------------------------------

employment of the Executive upon notice in writing to the Executive. Upon
termination of employment due to death or Disability during the Term, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Annual Salary, bonus and
other benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination), (ii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall be entitled to
receive (A) a cash payment equal to (I) the target bonus for the year of
termination multiplied by (II) a fraction (x) the numerator of which is the
number of days in the year up to the termination and (y) the denominator of
which is 365, and (B) elimination of any exclusively time-based vesting
conditions (but not performance conditions, which shall remain in effect subject
to the terms thereof) on any restricted stock, stock options and other equity
awards; provided that, in the event of termination of employment due to
Disability, the Executive will only be entitled to receive the payment and
accelerated vesting set forth in this clause (ii) if the Executive executes and
delivers to the Company a general release in a form reasonably acceptable to the
Company, which does not require the release of any payment rights under this
Section 4 or under Section 3.8, within thirty (30) days following such
termination and such release becomes irrevocable at the earliest possible time
under applicable law following such execution and delivery, (iii) Section 3.8
shall apply in accordance with its terms and (iv) the Executive (or, in the case
of his death, his estate and beneficiaries) shall have no further rights to any
other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder. By way of illustration (but not
limitation) of the manner in which clause (ii)(B) of the preceding sentence
operates, if the Executive were to hold an equity award with a five-year
performance-based vesting condition, where the Executive would also need to
remain employed during such period, and the Executive’s employment were to
terminate in the fourth year of the vesting period due to his death or
Disability, then, so long as the performance measures are met at the end of the
five-year performance period, the Executive or his estate would be entitled to
payments as though he had remained employed (and, if the performance measures
are not met at the end of the five-year performance period, the award is
thereupon forfeited).

Any payments that the Executive is entitled to receive pursuant to clause (i) of
the third sentence of this Section 4 shall be made by the Company in a single
lump sum within five (5) days after termination of employment due to death or
Disability. Any payment or acceleration of vesting that the Executive is
entitled to receive pursuant to clause (ii) of the third sentence of this
Section 4 shall be made by the Company in a single lump sum or occur,
respectively, upon the 45th day after termination of employment due to death or
Disability.

5. Certain Terminations of Employment.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) conviction of a felony (other than a traffic violation), a crime of moral
turpitude, or any financial crime involving the Company; a willful act of
dishonesty, breach of trust or unethical business conduct in connection with the
business of the Company that has a material detrimental impact on the Company;



--------------------------------------------------------------------------------

(ii) commission of fraud, misappropriation or embezzlement against the Company;
any act or omission in the performance of his duties hereunder that constitutes
willful misconduct, willful neglect or gross neglect, in any such case if such
action or omission is either material or repeated;

(iii) repeated failure to use reasonable efforts in all material respects to
adhere to the directions of the Board or the Chief Executive Officer, or the
Company’s policies and practices, after his being informed that he is not so
adhering;

(iv) willful failure to substantially perform his duties properly assigned to
him (other than any such failure resulting from his Disability);

(v) breach of any of the provisions of Section 6; or

(vi) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within ten days following written
notice from the Company specifying such breach;

provided that the Company shall not be permitted to terminate the Executive for
Cause except on written notice given to the Executive at any time following the
occurrence of any of the events described in clause (i), (ii) or (v) above and
on written notice given to the Executive at any time not more than 30 days
following the occurrence of any of the events described in clause (iii), (iv) or
(vi) above (or, if later, the Company’s knowledge thereof).

(b) The Company may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment hereunder for any or no reason on
at least 30 days’ and not more than 60 days’ written notice given to the
Company. If the Company terminates the Executive for Cause during the Term, or
if the Executive terminates his employment during the Term and the termination
by the Executive is not covered by Section 5.2, then (i) the Executive shall be
entitled to receive any Annual Salary and other benefits earned and accrued
under this Agreement prior to the date of termination of employment (and
reimbursement under this Agreement for expenses incurred prior to the date of
termination of employment); (ii) Section 3.8 shall apply in accordance with its
terms; and (iii) the Executive shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder.

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to in writing by the Executive,

(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company, as
specified in Section 2;



--------------------------------------------------------------------------------

(ii) a reduction in the Annual Salary of the Executive, or a reduction in the
target bonus or target LTIP award applicable to the Executive (except for a
material reduction in target bonus or target LTIP award that is part of a
Company program to reduce “general and administrative” expenses due to business
conditions which reduction is applied to other senior officers generally;
provided that such reduction is before the occurrence of a Change in Control (as
defined below));

(iii) the relocation of the Executive’s office to more than 30 miles from the
Chicago metropolitan area; or

(iv) any material breach by the Company of any provision of this Agreement.

Notwithstanding the foregoing, (i) Good Reason (A) shall not be deemed to exist
unless the Executive gives to the Company a written notice identifying the event
or condition purportedly giving rise to Good Reason expressly referencing this
Section 5.2(a) within 45 days after the time at which the event or condition
first occurs or arises (or, if later, was discovered or should have been
discovered by the Executive) and (B) shall not be deemed to exist at any time at
which there exists an event or condition which could serve as the basis of a
termination of the Executive’s employment for Cause; and (ii) if there exists
(without regard to the following clause (ii)(A)) an event or condition that
constitutes Good Reason, (A) the Company shall have 45 days from the date notice
of Good Reason is given to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder; and
(B) if the Company does not cure such event or condition within such 45-day
period, the Executive shall have one business day thereafter to give the Company
notice of termination of employment on account thereof (specifying a termination
date no later than 10 days from the date of such notice of termination). If the
45 days noted in clause (ii)(A) above extends beyond the Term, then the Term for
purposes of Section 5.2(b) shall be extended until the earlier of (i) the date
on which the Company cures such event or condition or (ii) the first business
day following the end of such 45-day period.

(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason upon notice to the Executive and the Executive may terminate
the Executive’s employment with the Company for Good Reason upon notice to the
Company. If the Company terminates the Executive’s employment and the
termination is not covered by Section 4 or 5.1, or the Executive terminates his
employment for Good Reason, and such termination occurs either during the Term
or within 12 months after a Change in Control (as defined in Section 5.3) that
occurs at any time during or after the Term, (i) the Company shall pay to the
Executive Annual Salary, bonus and other benefits earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment);
(ii) the Company shall pay or provide to the Executive (A) one times (or, in the
event of a termination within 12 months after a Change of Control, two times)
Annual Salary, (B) one times (or, in the event of a termination within 12



--------------------------------------------------------------------------------

months after a Change of Control, two times) the greater of (x) the target bonus
for the year of termination and (y) the average of the actual bonuses for the
two years (with respect to which bonuses are determined) prior to the year of
termination, (C) a cash payment equal to (I) the target bonus for the year of
termination multiplied by (II) a fraction (x) the numerator of which is the
number of days in the year up to the termination and (y) the denominator of
which is 365 and (D) for a period of two years after termination of employment,
such continuing coverage under the group health plans the Executive would have
received under this Agreement (and at such costs to the Executive) as would have
applied in the absence of such termination (but not taking into account any
post-termination increases in Annual Salary that may otherwise have occurred
without regard to such termination and that may have favorably affected such
benefits); (iii) the Executive shall be entitled to elimination of any
exclusively time-based vesting conditions (but not performance conditions, which
shall remain in effect subject to the terms thereof) on any grant under the LTIP
or any other grant of restricted stock, stock options or other equity awards;
(iv) Section 3.8 shall apply in accordance with its terms; and (v) the Executive
shall have no further rights to any other compensation or benefits hereunder on
or after the termination of employment, or any other rights hereunder; provided
that the Executive will only be entitled to receive the payments, benefits and
accelerated vesting set forth in clauses (ii) and (iii) if the Executive
executes and delivers to the Company a general release in a form reasonably
acceptable to the Company, which does not require the release of any payment
rights under this Section 5.2(b) or under Section 3.8, within thirty (30) days
following such termination and such release becomes irrevocable at the earliest
possible time under applicable law following such execution and delivery. The
payments under clause (i) of the second sentence of this Section 5.2(b) shall be
made in a single lump sum within five business days after termination. Any
payment or acceleration of vesting that the Executive is entitled to receive
pursuant to clause (ii) or (iii) of the second sentence of this Section 5.2(b)
shall be made by the Company in a single lump sum or occur, respectively, upon
the 45th day after termination.

(c) Notwithstanding clause (ii)(D) of the second sentence of Section 5.2(b),
(i) nothing herein shall restrict the ability of the Company to amend or
terminate the plans and programs referred to in such clause (ii)(D) from time to
time in its sole discretion, and (ii) the Company shall in no event be required
to provide any benefits otherwise required by such clause (ii)(D) after such
time as the Executive becomes entitled to receive benefits of the same type from
another employer or recipient of the Executive’s services (such entitlement
being determined without regard to any individual waivers or other similar
arrangements).

5.3 Change in Control. Without duplication of the foregoing, upon a Change in
Control (as defined below) at any time during or after the Term while the
Executive is employed, then, without limiting the payments and benefits to which
the Executive may be entitled under Section 5.2 in accordance with its terms
(but without duplication thereof), all outstanding unvested grants under the
LTIP or any other grant of restricted stock, stock options or other equity
awards subject to time-based vesting conditions (but not performance-based
conditions, which shall remain in effect subject to the terms thereof) shall
fully vest and shall become immediately exercisable, as applicable. For purposes
of this Agreement, “Change in Control” shall mean the happening of any of the
following:

(i) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities and Exchange Act of 1934 (the



--------------------------------------------------------------------------------

“Exchange Act”), but excluding the Company, any entity controlling, controlled
by or under common control with the Company, any trustee, fiduciary or other
person or entity holding securities under any employee benefit plan or trust of
the Company or any such entity, and the Executive and any “group” (as such term
is used in Section 13(d)(3) of the Exchange Act) of which the Executive is a
member), is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under
the Exchange Act), directly or indirectly, of securities of the Company
representing 30% or more of either (A) the combined voting power of the
Company’s then outstanding securities or (B) the then outstanding shares of
common stock of the Company (in either such case other than as a result of an
acquisition of securities directly from the Company); or

(ii) any consolidation or merger of the Company resulting in the voting
securities of the Company outstanding immediately prior to the consolidation or
merger representing (either by remaining outstanding or by being converted into
voting securities of the surviving entity or its parent) less than 50% of the
combined voting power of the securities of the surviving entity or its parent
outstanding immediately after such consolidation or merger; or

(iii) there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

(iv) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s shareholders, was approved or ratified by a vote of at least a
majority of the Incumbent Directors shall be deemed to be an Incumbent Director.

5.4 Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Company
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months



--------------------------------------------------------------------------------

and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Any payments delayed
pursuant to this Section 5.4(a) shall bear interest during the period of such
delay at a rate of interest equal to the short-term applicable federal rate for
annually compounding obligations for purposes of Section 1274(d) of the Code, or
any successor provision, for the month in which such payment otherwise would
have been paid.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A1(h).

(d) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

6. Covenants of the Executive.

6.1 Covenant Against Competition; Other Covenants. The Executive acknowledges
that (i) the principal business of the Company (which, for purposes of this
Section 6 (and any related enforcement provisions hereof), expressly includes
its successors and assigns), is any commercial activity comprising any one or
more of the ownership, acquisition, development or management of industrial real
estate (the “Business”); (ii) the Company is one of the limited number of
persons who have developed such a business; (iii) the Company’s Business is
currently national in scope within both the United States and Mexico; (iv) the
Executive’s work for the Company will give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 6 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 6. Accordingly, the Executive covenants and agrees that:

(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in



--------------------------------------------------------------------------------

consideration of the Executive’s exposure to the proprietary information of the
Company, the Executive covenants and agrees that, during the period commencing
on the date hereof and (except as provided below) ending one year following the
date upon which the Executive shall cease to be an employee of the Company and
its Controlled Affiliates (as defined below), he shall not in the United States,
or, if and to the extent that the Business is Actively Conducted (as defined
below) outside of the United States, in the applicable non-U.S. locations,
directly or indirectly, (i) engage in any element of the Business (other than
for the Company or its Controlled Affiliates), (ii) render any services to any
person, corporation, partnership or other entity (other than the Company or its
Controlled Affiliates) engaged in any element of the Business, or (iii) become
interested in any such person, corporation, partnership or other entity (other
than the Company or its Controlled Affiliates) as a partner, member, manager,
shareholder, principal, agent, employee, trustee, consultant or any person
engaged in the Business, or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may own or acquire
or otherwise invest in, directly or indirectly, securities of any entity, solely
for investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or in the
over-the-counter market, (B) the Executive is not a controlling person of, or a
member of a group which controls, such entity and (C) the Executive does not,
directly or indirectly, own 5% or more of any class of securities of such
entity. “Actively Conducted” shall mean that the Company actually owns or
manages industrial real estate in the specified location, or has entered into a
binding agreement, or a letter of intent, a term sheet, an agreement in
principle, or any similar non-binding agreement (which non-binding agreement has
not been terminated or expired of its own terms), to purchase or manage
industrial real estate in the specified location. “Controlled Affiliates” shall
mean any and all entities that the Company directly or indirectly controls;
provided that, if after the date hereof there is a reorganization of the Company
and a new holding company is established thereover, which controls the Company,
then “Controlled Affiliates” shall also include such holding company and any
affiliates that are controlled by the new parent. Notwithstanding the foregoing,
if either (i) employment terminates upon or after the scheduled expiration of
the Term (without any early termination under Section 4 or 5) or (ii) employment
terminates following a Change in Control and Section 5.2(b) applies, then the
restrictions of this Section 6.1(a) shall not extend beyond the date of
termination of employment.

(b) During and after the Term, the Executive shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company and
its Controlled Affiliates, all confidential matters relating to the Company’s
Business and the business of any of its Controlled Affiliates and to the Company
and any of its Controlled Affiliates, learned by the Executive heretofore or
hereafter directly or indirectly from the Company or any of its Controlled
Affiliates, including, without limitation, information with respect to
(i) sources and non-public methods of raising capital, (ii) non-public
information related to joint ventures, institutional funds and the partners or
other investors therein, and (iii) any other material, non-public information
(the “Confidential Company Information”); and shall not disclose such
Confidential Company Information to anyone outside of the Company except
(w) with the Company’s express written consent, (x) Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of the Executive or is received from a third party not
under an obligation to keep such information confidential and without breach of
this Agreement, (y) as required by law or legal process (provided that the
Executive shall give the Company



--------------------------------------------------------------------------------

reasonable prior written notice of disclosure under this clause (y)), and
(z) for disclosures to counsel in the context of seeking legal advice where
counsel agrees, for the benefit of the Company, to be bound by the restrictions
of this sentence.

(c) From the date hereof through the end of the one-year period commencing with
the Executive’s termination of employment, the Executive shall not, without the
Company’s prior written consent, directly or indirectly, (i) solicit or
encourage to leave the employment or other service of the Company, or any of its
Controlled Affiliates, any employee, or independent contractor of the Company
where the independent contractor performs (or in the prior year has performed) a
substantial portion of his services for the Company, or (ii) hire (on behalf of
the Executive or any other person or entity) any employee or independent
contractor of the Company, where the independent contractor performs (or in the
last year of service to the Company has performed) a substantial portion of his
services for the Company, who has left the employment or other service of the
Company or any of its Controlled Affiliates within the one-year period which
follows the termination of such employee’s or independent contractor’s
employment or other service with the Company and its Controlled Affiliates. From
the date hereof through the end of the one-year period commencing with the
Executive’s termination of employment with the Company, the Executive will not,
whether for his own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with the
Company’s or any of its Controlled Affiliates’ relationship with, or endeavor to
entice away from the Company or any of its Controlled Affiliates, any person who
during the Term is or was a tenant, co-investor, co-developer, joint venturer or
other customer of the Company or any of its Controlled Affiliates. While the
Executive’s non-compete obligations under Section 6.1(a) are in effect (or would
have been in effect if not for clause (ii) of the last sentence of
Section 6.1(a)), the Executive shall not publish any statement or make any
statement under circumstances reasonably likely to become public that is
critical of the Company or any of its Controlled Affiliates, or in any way
adversely affecting or otherwise maligning the Business or reputation of the
Company or any of its Controlled Affiliates (provided that nothing in this
sentence is intended to prevent the Executive from including in his pleadings or
from his testimony any truthful matter to the extent necessary to defend against
any claim by the Company or a third party against the Executive, or to prosecute
any claim against the Company for a breach of this Agreement).

(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
Controlled Affiliates, (i) shall at all times be the property of the Company
(and, as applicable, any Controlled Affiliates) and shall be delivered to the
Company at any time upon its request, and (ii) upon the Executive’s termination
of employment, shall be immediately returned to the Company.

(e) During and after the Executive’s employment, the Executive shall cooperate
reasonably with the Company in the defense or assertion of any claims or actions
now in existence or which may be brought in the future against or on behalf of
the Company which relate to events or occurrences that transpired while the
Executive was employed by the Company, other than any such claims or actions
which may be brought in the future against the Company by the Executive. The
Executive’s cooperation in connection with such claims or



--------------------------------------------------------------------------------

actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times. During and after the Executive’s
employment, the Executive also shall cooperate reasonably with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. The
Company shall not utilize this Section 6.1(e) to require the Executive to make
himself available to an extent that would unreasonably interfere with full-time
employment responsibilities that the Executive may have. The Company shall
reimburse the Executive for any pre-approved reasonable out of pocket expenses
incurred in connection with the Executive’s performance of obligations pursuant
to this Section 6.1(e) within ten business days after receipt of appropriate
documentation consistent with the Company’s business expense reimbursement
policy. In addition, for all time that the Executive reasonably expends at the
request of the Company in cooperating with the Company or any of its affiliates
pursuant to this Section 6.1(e) where the Executive is no longer employed by the
Company, the Company shall compensate the Executive at a per hour rate equal to
the sum of (A) Annual Salary in the Executive’s last fiscal year of employment
during the Term plus (B) the Executive’s actual annual cash bonus for the last
fiscal year of employment during the Term for which such a bonus was determined,
divided by 2,000; provided that the Executive’s right to such compensation shall
not apply to time spent in activities that could have been compelled pursuant to
a subpoena, including testimony and related attendance at depositions, hearings
or trials. All such compensation will be paid on a monthly, or, at the option of
the Company, more frequent basis, within ten business days after receipt of a
detailed invoice, in a form reasonably satisfactory to the Company, documenting
the time spent by the Executive cooperating with the Company.

6.2 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 6.1, the Company and its Controlled Affiliates shall have, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and its Controlled Affiliates under law or in equity (including, without
limitation, the recovery of damages), the right and remedy to have the
Restrictive Covenants specifically enforced (without posting bond and without
the need to prove damages) by any court having equity jurisdiction, including,
without limitation, the right to an entry against the Executive of restraining
orders and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.

6.3 Certain Colorado Matters. The Executive acknowledges the following
provisions of Colorado law, set forth in Colorado Revised Statutes
Section 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

(a) Any contract for the purchase and sale of a business or the assets of a
business;



--------------------------------------------------------------------------------

(b) Any contract for the protection of trade secrets;

(c) Any contract provision providing for the recovery of the expense of
educating and training an employee who has served an employer for a period of
less than two years;

(d) Executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

The Executive acknowledges that this Agreement is executed for the protection of
trade secrets under Section 8-2-113(2)(b), and is intended to protect the
confidential information and trade secrets of the Company. The Executive also
acknowledges that he is “executive [or] management personnel” within the meaning
of Section 8-2-113(2)(d).

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction; Arbitration.

(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants.

(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its Controlled
Affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 6.2) that is not resolved by the Executive and the
Company (or its Controlled Affiliates, where applicable) shall be submitted to
arbitration in Denver, Colorado in accordance with Colorado law and the
procedures of the American Arbitration Association before a single arbitrator.
The determination of the arbitrator shall be conclusive and binding on the
Company (or its Controlled Affiliates, where applicable) and the Executive and
judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall bear one-half of the costs of any arbitration
and the Executive, as the other party to the arbitration, shall bear the other
half; each party will bear its own attorney’s fees and costs.



--------------------------------------------------------------------------------

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

If to the Company, to:    DCT Industrial Trust Inc.    518 17th Street, Suite
800    Denver, Colorado 80202    Attention: Chief Executive Officer and General
Counsel    Facsimile: (303) 228-2201 with a copy to:    Goodwin Procter LLP   
53 State Street    Boston, MA 02109    Attention: Daniel P. Adams    Facsimile:
(617) 523-1231 If to the Executive, to:    Neil Doyle    at the address set
forth on the signature page hereof

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement of the
parties regarding the subject matter hereof and supersedes all prior agreements,
understandings and negotiations regarding the same.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the parties or, in the case of a waiver, by the party
waiving compliance. No delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF COLORADO.

7.8 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in



--------------------------------------------------------------------------------

violation hereof shall be null and void. This Agreement, and the Company’s
rights and obligations hereunder, may not be assigned by the Company; any
purported assignment by the Company in violation hereof shall be null and void.
Notwithstanding the foregoing, (i) in the event of any sale, transfer or other
disposition of all or substantially all of the Company’s assets or business,
whether by merger, consolidation or otherwise, the Company may assign this
Agreement and its rights hereunder, and (ii) the Company may assign the
Agreement to its Controlled Affiliates so long as the Executive’s title is not
reduced and the Executive’s role in respect of the affiliated group taken as a
whole is not materially adversely affected.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4, 5, 6, 7.3, and 7.9, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 4, 5, 6, 7.3, and 7.9), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.

7.13 Existing Agreements. Other than that certain Employment Agreement dated
March 20, 2006, between Executive and Solstice Holdings, LLC, which Executive
has disclosed to Company, Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit his ability to fulfill his
responsibilities hereunder.

7.14 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

COMPANY:

DCT INDUSTRIAL TRUST INC.

By:   /s/ Philip L. Hawkins

Name: Philip L. Hawkins

Title: President and Chief Executive Officer

 

EXECUTIVE:

By:   /s/ Neil Doyle   Neil Doyle